DETAILED ACTION
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 8/27/21 has been entered. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The Applicants argue that the previous art of record does not anticipate or render obvious the claims as currently amended. The Examiner provides new art rejections below necessitated by the Applicant’s latest amendments.
The Examiner withdraws all outstanding rejections under §112(a) in view of the Appeal Decision.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 
The following are the references relied upon in the rejections below:
Brezzo (US 2012/0259804 A1)
Berenguel (US 5,289,581)
Chloupek (Chloupek, Martin, et al. "Test pattern decompression in parallel scan chain architecture." 2013 IEEE 16th International Symposium on Design and Diagnostics of Electronic Circuits & Systems (DDECS). IEEE, 2013. PP. 219-23.)
Demuth (Demuth, Howard, Mark Beale, and Martin Hagan. "Neural network toolbox 6 User's Guide" For Use with MATLAB. The MathWorks Inc 2010. 901 pages.)
Goddard (US 3,503,060)
Lowe (US 6,711,293 B1)
Russell (S. Russell and P. Norvig, Artificial Intelligence: A Modern Approach, 2nd Ed., 2003, pp. 462-648.)
Salam (US 2004/0158543 A1)
Srivastava (Srivastava, Mani B., Anantha P. Chandrakasan, and Robert W. Brodersen. "Predictive system shutdown and other architectural techniques for energy efficient programmable computation." IEEE Transactions on Very Large Scale Integration (VLSI) Systems 4.1 (1996): 42-55.)
Stewart (US 4,947,357)

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Brezzo, Salam, Chloupek, and Srivastava.
Regarding claim 1, Brezzo discloses an apparatus comprising:
a mass storage unit;
[0080] hard disk drive.
a plurality of circuit modules including a machine learning module, a programmable state machine module, and input/output interfaces;
Machine learning module: Fig. 12 “Neurons” and “Synapse Crossbar Array”.Programmable state machine module: The Examiner notes that each of the neurons is fig. 12 is a programmable state machine as well as a machine learning module; also fig. 12 “Global Finite State Machine”.Input/output interfaces: Fig. 12: “input pads” and “output pads”.
switching circuitry configured to selectively couple the circuit modules; and
Fig. 4: “binary synapse weights”; the Examiner notes that in a binary synapse as used in Brezzo, synaptic weights take a value of either 0 or 1, with 0 representing non-conducting, and 1 representing conducting, see Brezzo [0047]; the Examiner interprets “selectively couple” as encompassing the binary synaptic weights used by Brezzo because a 0 weight implies a non-conducting connection, i.e. no effective coupling of the adjacent nodes; see also [32] digital synapse device connections; [3] “Neuromorphic and synaptronic systems may comprise various electronic circuits that are modeled on biological neurons”.
configuration circuitry configured to access configuration data… and to operate the switching circuitry to connect the circuit modules according to the configuration data;
[0044]-[0047] and tables 1 and 2: configuration data defining the synapse crossbar array which establishes connections between neurons.
Brezzo does not seem to disclose explicitly accessing configuration data from the mass storage unit. However, Brezzo discloses a system comprising a mass storage unit ([0080] hard disk drive). Additionally, Salam discloses storing and receiving neuron weights from memory (see [0033] weight read out and read in functions; also fig. 5 “perform weight read in”, “store weights on chip”, and “perform weight read out”). At the time of filing, it would have been obvious to a person of ordinary skill 
Chloupek discloses the following further limitation which neither Brezzo nor Salam seems to disclose explicitly:
activate scan chain circuitry comprising a plurality of scan chains configured to operate in parallel; and
P. 220, first col.: “In this paper we propose a scheme that uses broadcasting of overlapped test patterns into parallel scan chains. The sequence of overlapped patterns is computed by a specialized algorithm called COMPAS that spares CPU time needed for finding suboptimal pattern overlapping.” (Emphasis added.)
capture configuration data from the plurality of scan changes onto the mass storage unit.
P. 221, first col.: “We propose complete built-in test equipment, which includes scan chains, master shift register, signature register and a control automaton (Fig. 3). The scheme enables running test, reading signatures and writing scan chain values independently on external hardware.” (Emphasis added.)
At the time of filing, it would have been obvious to a person of ordinary skill to apply the techniques described in Chloupek to the combined system of Brezzo/Salam because circuit testing, e.g. as provided by scan chains, can ensure that circuits (microprocessors) provide continuously reliable computation. Chloupek does not state specifically that the disclosed “external hardware” is a mass storage unit. However, Brezzo discloses such a mass storage unit at [0080], and a person of ordinary skill any important data on such a device so that the results would be persistent, reusable, and portable.
Srivastava discloses the following further limitation which neither Brezzo, Salam, nor Chloupek seems to disclose explicitly:
receive a shut-down command;
P. 45, first col.: “3) Shutdown Mode: This mode is typically entered on an explicit command from the user.”
At the time of filing, it would have been obvious to a person of ordinary skill to incorporate a shutdown mechanism (as taught by Srivastava) in the combined system of Brezzo/Salam/Chloupek because this would facilitate energy savings by turning processors off when not in active use. This may also prolong the useful life of the processing elements.

Regarding claim 2, Brezzo discloses its further limitation wherein the input/output interfaces comprise analog interfaces ([0031]).

Regarding claim 3, Brezzo discloses its further limitation wherein circuit modules further include a vector matrix multiplier module ([0036] “Each synapse interconnects an axon of a pre-synaptic neuron via a row of the array 12, with a dendrite of a post-synaptic neuron via a column of the array 12.”).

Regarding claim 4, Brezzo discloses its further limitation wherein the machine learning module comprises a neural network module ([0002]).


s 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Brezzo, Salam, Chloupek, Srivastava and Russell.
Regarding claim 5, Regarding claim 7, Russell discloses its further limitation which neither Brezzo, Salam, Chloupek, nor Srivastava seems to disclose explicitly wherein the machine learning module comprises a hidden Markov Model module. 
PP. 549-51: Hidden Markov models.
 At the time of filing, a person of ordinary skill in the art would have found it obvious to apply an HMM (as disclosed by Russell) on a computer processor (such as that of claim 1, i.e. Brezzo/Salam/Chloupek/Srivastava) because it can enable functionality including speech recognition, gesture recognition, and natural language processing.

Regarding claim 7, Russell discloses its further limitation which neither Brezzo, Salam, Chloupek, nor Srivastava seems to disclose explicitly wherein circuit modules further include a Viterbi module.
PP. 547-49: Viterbi algorithm.
 At the time of filing, a person of ordinary skill in the art would have found it obvious to apply the Viterbi algorithm (as disclosed by Russell) on a computer processor (such as that of claim 1, i.e. Brezzo/Salam/Chloupek/Srivastava) because it can enable functionality including speech recognition and natural language processing.

Claims 6 are rejected under 35 U.S.C. 103 as being unpatentable over Brezzo, Salam, Chloupek, Srivastava, and Lowe.
Regarding claim 6, Lowe discloses its further limitation which Brezzo does not seem to disclose explicitly wherein the machine learning module comprises a scale-invariant feature transform module .

Claims 8, 15, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Brezzo, Salam, Chloupek, Srivastava, and Berenguel.
Regarding claims 8, Berenguel discloses its further limitation which Brezzo does not seem to disclose explicitly wherein the switching circuitry is further configured to selectively couple the circuit modules to a portion of the mass storage unit (col. 1: external hard drive connected via SCSI interface, “overhead time to set up the input/output transaction”).
At the time of filing, a person of ordinary skill in the art would have found it obvious to apply the technique disclosed by Berenguel for modular external storage to combined system of Brezzo/Salam/Chloupek/Srivastava for neural network processing because it allows the neural network to process data from multiple sources.

Regarding claim 15, Brezzo discloses a method comprising:
receiving… a configuration defining connections between circuit modules of a storage compute device, the circuit modules including a machine learning module, a programmable state machine module, and input/output interfaces;
Tables 1 and 2: neuron specifications and configurations; the Examiner notes that this configuration information must come—directly or indirectly—from a human computer programmer, i.e. the host; data can be received by the system through the communication infrastructure, from a hard disk drive, or from removable storage drive, see [0080].Machine learning module: Fig. 12 “Neurons” and “Synapse Crossbar 
applying the configuration to switching circuitry to selectively couple the circuit modules ... ; and
[0032] digital synapse device connections; [0047] the recited configuration is equivalent to the “synapse crossbar array” which defines connections between neurons.
processing a data stream via the coupled circuit modules
[0058] data input stream.
The Examiner notes that there are no meaningful limitations in the specification as to what a ‘host’ might encompass. Brezzo does not seem to disclose explicitly accessing configuration data from a storage device. However, Brezzo discloses a system comprising a mass storage unit ([0080] hard disk drive). Additionally, Salam discloses storing and receiving neuron weights from an array of on-chip memory devices (see [0011], [0021] on-chip memory; also [0033] weight read out and read in functions; also fig. 5 “perform weight read in”, “store weights on chip”, and “perform weight read out”). At the time of filing, it would have been obvious to a person of ordinary skill to store configuration data to and read configuration data from a memory device (as taught by Salam) because this would make the resulting network configuration permanent, reusable, and portable. Thus the trained network could be implemented at different times (and indeed on different systems) and with different input sets without the need for retraining. A mass storage device (such as a hard drive disclosed by Brezzo) offers the additional advantages of being non-volatile (the system would not need to be retrained in the event of a power interruption to the implementing system) and relatively inexpensive per bit stored (compared to volatile memory). Both Brezzo and Salam pertain to neural network systems.
wherein the switching circuitry is further configured to selectively couple the circuit modules to a portion of the mass storage unit (col. 1: external hard drive connected via SCSI interface, “overhead time to set up the input/output transaction”). At the time of filing, a person of ordinary skill in the art would have found it obvious to apply the technique disclosed by Berenguel for modular external storage to the combined system of Brezzo and Salam for neural network processing because it allows the neural network to process data from multiple sources.
Chloupek discloses the following further limitation which neither Brezzo, Berenguel, nor Salam seems to disclose explicitly:
activating scan chain circuitry comprising a plurality of scan chains configured to operate in parallel; and
P. 220, first col.: “In this paper we propose a scheme that uses broadcasting of overlapped test patterns into parallel scan chains. The sequence of overlapped patterns is computed by a specialized algorithm called COMPAS that spares CPU time needed for finding suboptimal pattern overlapping.” (Emphasis added.)
capturing configuration data from the plurality of scan changes onto the mass storage unit.
P. 221, first col.: “We propose complete built-in test equipment, which includes scan chains, master shift register, signature register and a control automaton (Fig. 3). The scheme enables running test, reading signatures and writing scan chain values independently on external hardware.” (Emphasis added.)
At the time of filing, it would have been obvious to a person of ordinary skill to apply the techniques described in Chloupek to the combined system of Brezzo/Salam/Berenguel because circuit testing, e.g. as provided by scan chains, can ensure that circuits (microprocessors) provide continuously reliable computation. Chloupek does not state specifically that the disclosed “external hardware” is a mass storage unit. However, Brezzo discloses such a mass storage unit at [0080], and a person of any important data on such a device so that the results would be persistent, reusable, and portable.
Srivastava discloses the following further limitation which neither Brezzo, Salam, Berenguel, nor Chloupek seems to disclose explicitly:
receive a shut-down command;
P. 45, first col.: “3) Shutdown Mode: This mode is typically entered on an explicit command from the user.”
At the time of filing, it would have been obvious to a person of ordinary skill to incorporate a shutdown mechanism (as taught by Srivastava) in the combined system of Brezzo/Salam/Berenguel/Chloupek because this would facilitate energy savings by turning processors off when not in active use. This may also prolong the useful life of the processing elements.

Regarding claim 16, Brezzo discloses its further limitation wherein the machine learning module comprises at least one of a neural network module ([0002]), a hidden Markov Model module, and a scale-invariant feature transform module.

Regarding claim 18, its further limitation would have been an obvious extension of parent claim 15. Its further limitation recites writing an output of the processed data stream to a mass storage unit of the storage compute device. Brezzo discloses a storage device at ([0080]).
At the time of filing, a person of ordinary skill in the art would have found it obvious to write output to a persistent storage device so that the output itself would be permanent, (i.e. non-volatile) reusable, (i.e. it could be used for additional processing later) and portable (i.e. the data could be used by a different system).

wherein the data stream is a live stream of data received at a data input of the storage compute device ([0058] data input stream).

Regarding claim 20, its further limitation would have been an obvious extension of parent claims 15. Its further limitation recites “wherein the data stream is formed from content previously stored on the storage unit.” Brezzo discloses a storage unit ([0080]). At the time of invention, a person of ordinary skill in the art would have found it obvious to process previously stored data so that meaningful insights could be obtained using new techniques from old or historic data.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Brezzo, Salam and Demuth.
Regarding claim 9, Brezzo discloses a system comprising:
a storage unit;
[0080] hard disk drive.
a plurality of circuit modules including a machine learning module, a programmable state machine module, and input/output interfaces, the circuit modules configured to process a data stream and write output of such to the storage unit;
Machine learning module: Fig. 12 “Neurons” and “Synapse Crossbar Array”.Programmable state machine module: The Examiner notes that each of the neurons is fig. 12 is a programmable state machine as well as a machine learning module; also fig. 12 “Global Finite State Machine”.Input/output interfaces: Fig. 12: “input pads” and “output pads”.
[0049] the circuit loads input data, performance neuron/synapse operations and sends out output data; [0058] data input stream.[0080]-[0081] writing to storage units such as hard disk drive or floppy 
switching circuitry configured to selectively couple the circuit modules; and
[0032] digital synapse device connections. [0003] “Neuromorphic and synaptronic systems may comprise various electronic circuits that are modeled on biological neurons”.
configuration circuitry configured to access configuration data… and to operate the switching circuitry to connect the circuit modules according to the configuration data;
[0044]-[0047] and tables 1 and 2: configuration data defining the synapse crossbar array which establishes connections between neurons.
Brezzo does not seem to disclose explicitly accessing configuration data from a configuration partition of the mass storage unit. However, Brezzo discloses a system comprising a mass storage unit ([0080] hard disk drive). Additionally, Salam discloses storing and receiving neuron weights from memory (see [0033] weight read out and read in functions; also fig. 5 “perform weight read in”, “store weights on chip”, and “perform weight read out”). The Examiner interprets “configuration partition” according to its broadest reasonable interpretation consistent with the specification as encompassing any portion of a mass storage device which stores information pertaining to neural network weights (i.e. as disclosed by Salam). At the time of filing, it would have been obvious to a person of ordinary skill to store configuration data to and read configuration data from a memory device (as taught by Salam) because this would make the resulting network configuration permanent, reusable, and portable. Thus the trained network could be implemented at different times (and indeed on different systems) and with different input sets without the need for retraining. A mass storage device (such as a hard drive disclosed by Brezzo) offers the additional advantages of being non-volatile (the system would not need to be retrained in the event of a power interruption to the implementing system) and relatively inexpensive per bit stored (compared to volatile memory). Both Brezzo and Salam pertain to neural network systems.

after one or both of a reset and a boot determine whether configuration data should be set to default values; and
The Examiner interprets “determine whether configuration data should be set to default values” in view of the Applicant’s written description at p. 13 (lines 16-19) as encompassing a reset by explicit user command.PP. 3-8 – 3-9: Initialization (init): “You can use the function init to reset the network weights and biases to their original values.”The Examiner notes that neural network initialization can only occur after (i.e. subsequent to) a boot and/or a reset operation.
if it is determined that the configuration data should be set to default values, copy the factory configuration to the configuration partition of the storage unit.
PP. 3-8 – 3-9: Initialization function. The Examiner notes that the copying of original (i.e. ‘factory’) values can be verified using the wts command, as illustrated on p. 3-9.
At the time of filing, it would have been obvious to a person of ordinary skill to include a technique for neural network initialization/re-initialization (as taught by Demuth) in the combined system of Brezzo/Salam because all neural networks must be initialized, and resetting networks to a default value will allow system architects to perform a controlled test as to the effects of different network parameters, e.g. number of layers, number of nodes per layer, initial weights or bias, randomized weights, types and quantities of connections. All three disclosures pertain to neural networks.

Regarding claim 10, Brezzo discloses its further limitation wherein the data stream is a live stream of data received at a data input of the apparatus ([0058] data input stream).

wherein the data stream is formed from content previously stored on the storage unit.” Brezzo discloses a storage unit ([0080]). At the time of invention, a person of ordinary skill in the art would have found it obvious to process previously stored data so that meaningful insights could be obtained using new techniques from old or historic data.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Brezzo, Salam, Demuth, and Chloupek.
Regarding claim 12, Chloupek discloses its further limitation which neither Brezzo, Salam, nor Demuth seems to disclose explicitly wherein the configuration circuitry is configured to store current configuration data using scan chains.
P. 220, first col.: “In this paper we propose a scheme that uses broadcasting of overlapped test patterns into parallel scan chains. The sequence of overlapped patterns is computed by a specialized algorithm called COMPAS that spares CPU time needed for finding suboptimal pattern overlapping.” (Emphasis added.)
At the time of filing, it would have been obvious to a person of ordinary skill to apply the techniques described in Chloupek to the combined system of Brezzo/Salam/Demuth because circuit testing, e.g. as provided by scan chains, can ensure that circuits (microprocessors) provide continuously reliable computation.

Regarding claim 13, its further limitation would have been an obvious extension of claim 12. Its further limitation recites “wherein the configuration circuitry is configured to store the current configuration data to the storage unit by capturing the current configuration data from the scan chains.”
i.e. non-volatile) reusable, (i.e. it could be used for additional processing later) and portable (i.e. the data could be used by a different system).

Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Brezzo, Salam, Demuth and Stewart.
Regarding claim 14, Stewart discloses its further limitation which neither Brezzo, Salam, nor Demuth seems to disclose explicitly wherein the configuration circuitry is configured to:
apply current configuration data to scan chains. (col. 2, lines 58-68).
At the time of invention, a person of ordinary skill in the art would have found it obvious to apply a scan chain at shut down so that the system operators could be sure the circuit is working correctly at that time.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Salam, Goddard, Chloupek and Srivastava. (Alternate rejections.)
Regarding claim 1, (alternate rejection) Salam discloses an apparatus comprising:
a plurality of circuit modules including a machine learning module ([0023] neurons]), a programmable state machine module (the Examiner notes that each of the ‘neurons’ used in Salam is both a machine learning module and a programmable state machine; Salam discloses using at least 16 neurons, see [0023]), and input/output interfaces (fig. 7, input signals and output signals);
switching circuitry configured to selectively couple the circuit modules ([23] connections between neurons are made according to weight vector values at each neuron; see generally [23]-[35]); and
configuration circuitry configured… to operate the switching circuitry to connect the circuit modules according to the configuration data ([0033] the read in signifies programming the synapses/weights for a particular application based on values leaned during the learning phase and stored in static digital memory).
Goddard discloses the following further limitations which Salam does not seem to disclose explicitly:
a mass storage unit; (figs. 3 and 4 and passim).
At the time of filing, it would have been obvious to a person of ordinary skill to access configuration information from a mass storage unit (e.g. the magnetic disk drive disclosed by Goddard) instead of on-chip static memory (as taught by Salam) because magnetic drives typically have greater storage capacity and are non-volatile, unlike many on-chip memory devices.
Chloupek discloses the following further limitation which neither Salam nor Goddard seems to disclose explicitly:
activate scan chain circuitry comprising a plurality of scan chains configured to operate in parallel; and
P. 220, first col.: “In this paper we propose a scheme that uses broadcasting of overlapped test patterns into parallel scan chains. The sequence of overlapped patterns is computed by a specialized algorithm called COMPAS that spares CPU time needed for finding suboptimal pattern overlapping.” (Emphasis added.)
capture configuration data from the plurality of scan changes onto the mass storage unit.
P. 221, first col.: “We propose complete built-in test equipment, which includes scan chains, master shift register, signature register and a writing scan chain values independently on external hardware.” (Emphasis added.)
At the time of filing, it would have been obvious to a person of ordinary skill to apply the techniques described in Chloupek to the combined system of Salam/Goddard because circuit testing, e.g. as provided by scan chains, can ensure that circuits (microprocessors) provide continuously reliable computation. Chloupek does not state specifically that the disclosed “external hardware” is a mass storage unit. However, Goddard discloses such a mass storage unit at figs. 3 and 4, and a person of ordinary skill would have found it obvious to store any important data on such a device so that the results would be persistent, reusable, and portable.
Srivastava discloses the following further limitation which neither Salam, Goddard, nor Chloupek seems to disclose explicitly:
receive a shut-down command;
P. 45, first col.: “3) Shutdown Mode: This mode is typically entered on an explicit command from the user.”
At the time of filing, it would have been obvious to a person of ordinary skill to incorporate a shutdown mechanism (as taught by Srivastava) in the combined system of Salam/Goddard/Chloupek because this would facilitate energy savings by turning processors off when not in active use. This may also prolong the useful life of the processing elements.

Regarding claim 2, (alternate rejection) Salam discloses its further limitation wherein the input/output interfaces comprise analog interfaces ([0033]).

 wherein circuit modules further include a vector matrix multiplier module ([0023] multipliers operating on input vector and weight vector).

Regarding claim 4, (alternate rejection) Salam discloses its further limitation wherein the machine learning module comprises a neural network module ([0023] the Examiner notes that each neuron is a neural network module because each neuron is a part of a neural network).

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Salam, Berenguel, Chloupek, and Srivastava. (Alternate rejections.)

Regarding claim 15, (alternate rejection) Salam discloses a method comprising:
receiving, from a host, a configuration defining connections between circuit modules of a storage compute device, the circuit modules including a machine learning module, a programmable state machine module, and input/output interfaces;
[0033] during the read in, weight parameters are read from the memory and programmed to the neurons in the neural network; the Examiner notes that each neuron is a “circuit module”.
The Examiner notes that every neuron in a neural network is a machine learning module because neural networks are a machine learning technique.
The Examiner notes that each neuron is also a programmable finite state machine; Salam discloses using at least 16 neurons.
Fig. 7: input signal and output signal.
applying the configuration to switching circuitry to selectively couple the circuit modules ... ;

processing a data stream via the coupled circuit modules.
[0033] using trained neural network in processing mode)
Berenguel discloses its further limitation which Salam does not seem to disclose explicitly wherein the switching circuitry is further configured to selectively couple the circuit modules to a portion of the mass storage unit.
Col. 1: external hard drive connected via SCSI interface, “overhead time to set up the input/output transaction”.
At the time of filing, a person of ordinary skill in the art would have found it obvious to apply the technique disclosed by Berenguel for modular external storage to the Salam system for neural network processing because it allows the neural network to process data from multiple sources.
Chloupek discloses the following further limitation which neither Salam nor Berenguel seems to disclose explicitly:
activating scan chain circuitry comprising a plurality of scan chains configured to operate in parallel; and
P. 220, first col.: “In this paper we propose a scheme that uses broadcasting of overlapped test patterns into parallel scan chains. The sequence of overlapped patterns is computed by a specialized algorithm called COMPAS that spares CPU time needed for finding suboptimal pattern overlapping.” (Emphasis added.)
capturing configuration data from the plurality of scan changes onto the mass storage unit.
P. 221, first col.: “We propose complete built-in test equipment, which includes scan chains, master shift register, signature register and a control automaton (Fig. 3). The scheme enables running test, reading signatures and writing scan chain values independently on external hardware.” (Emphasis added.)
e.g. as provided by scan chains, can ensure that circuits (microprocessors) provide continuously reliable computation. Chloupek does not state specifically that the disclosed “external hardware” is a mass storage unit. However, Berenguel discloses such a mass storage unit at col. 1, and a person of ordinary skill would have found it obvious to store any important data on such a device so that the results would be persistent, reusable, and portable.
Srivastava discloses the following further limitation which neither Salam, Berenguel, nor Chloupek seems to disclose explicitly:
receive a shut-down command;
P. 45, first col.: “3) Shutdown Mode: This mode is typically entered on an explicit command from the user.”
At the time of filing, it would have been obvious to a person of ordinary skill to incorporate a shutdown mechanism (as taught by Srivastava) in the combined system of Salam/Berenguel/Chloupek because this would facilitate energy savings by turning processors off when not in active use. This may also prolong the useful life of the processing elements.

Regarding claim 16, (alternate rejection) Salam discloses its further limitation wherein the machine learning module comprises at least one of a neural network module, a hidden Markov Model module, and a scale-invariant feature transform module ([23] the Examiner notes that each neuron is a neural network module because each neuron is a part of a neural network).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Brezzo, Salam, Demuth and Chloupek.
wherein if it is determined that the configuration data should not be set to default values, the configuration circuitry is configured to apply configuration data from the configuration partition to one or more scan chains.
P. 220, first col.: “In this paper we propose a scheme that uses broadcasting of overlapped test patterns into parallel scan chains. The sequence of overlapped patterns is computed by a specialized algorithm called COMPAS that spares CPU time needed for finding suboptimal pattern overlapping.” (Emphasis added.)
At the time of filing, it would have been obvious to a person of ordinary skill to apply the techniques described in Chloupek to the combined system of Brezzo/Salam/Demuth because circuit testing, e.g. as provided by scan chains, can ensure that circuits (microprocessors) provide continuously reliable computation. Although Chloupek does not specify that scan chains are implemented only if configuration data is not reset, the claim language does not seem to strictly require this. (See also fig. 11, which supports this interpretation.) In the case where the reset trigger is an explicit user command (see rejection of claim 9 supra, citing Applicant’s written description as well as Demuth at p. 3-9), at any time the reset command (i.e. ‘init’ as described in Demuth) can either be received or not received.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vincent Gonzales whose telephone number is (571) 270-3837. The examiner can normally be reached on Monday-Friday 7 a.m. to 4 p.m. MT.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Vincent Gonzales/Primary Examiner, Art Unit 2124